               Case 20-10343-LSS             Doc 5404        Filed 06/23/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

BOY SCOUTS OF AMERICA AND                                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                                      Jointly Administered
                           1
                 Debtors

NOTICE OF WITHDRAWAL OF APPEARANCE OF COUNSEL AND REQUEST FOR
     REMOVAL FROM ELECTRONIC AND PAPER NOTICING MATRIX

         PLEASE TAKE NOTICE that, pursuant to Rule 9010-2(b) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, Preston Rideout hereby withdraws as counsel for the Estate of Sherrye B. Howell in

the above-captioned cases and would show in support thereof that this estate has no controversy

pending before this Court and he certifies that the estate, by its Executor, consents to this

withdrawal. The undersigned further requests that the Clerk of the United States Bankruptcy

Court for the District of Delaware, or any claims or noticing agent appointed in these cases,

remove him from the electronic and paper noticing matrix for the above-captioned cases.

         PLEASE TAKE NOTICE that Preston Rideout represents no other Creditors in these

cases.

Dated: June 7, 2021                                          /s/ Vivian A. Houghton
                                                             Vivian A. Houghton, Esquire
                                                             800 West Street, 1st Floor
                                                             Wilmington, DE 19801
                                                             TEL: (302) 658-0518
                                                             FAX: (302) 658-5731
                                                             bankruptcy@vivianhoughton.com

         1
            The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS   Doc 5404   Filed 06/23/21   Page 2 of 2




PRESTON RIDEOUT, MSB #5346
Attorney At Law
203 Walthall Street
Greenwood, MS 38930-4428
TEL: (662) 455-9999
FAX: (662) 455-1013
Email: bo@borideout.com
